EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alison Davis on January 27, 2021.

The application has been amended as follows: 

	Claims
	13 – 16. (Canceled) 
18. (Currently Amended) A method for repairing a component having a damaged region, the component formed from a composite material and defining a span length that extends from a first end of the component to a second end of the component, and a reference line that is defined midway between the first end and the second end, the damaged region being closer to the second end than the first end, wherein the component is an airfoil for use in a gas turbine engine, the method comprising: 
joining a replacement material with the component, the replacement material having a tip end, a connection end, a leading edge. and a trailing edge, wherein the component comprises an interlocking feature and the connection end of the replacement material comprises an interlocking feature complementary to the interlocking feature of the component, wherein when the replacement material is joined 
overlaying the joint with a plurality of plies, wherein overlaying the joint comprises laying a first ply over the joint on a pressure side of the airfoil and laying a second ply over the joint on a suction side of the airfoil; and 
bonding the component with the replacement material and bonding the plurality of plies with the component and the replacement material; 
wherein the joint is only between the reference line and the first end of the component; 
wherein the first ply extends beyond the leading edge of the replacement material;
wherein overlaying the joint with a plurality of plies comprises laying one or more ply layers on the pressure side of the airfoil and laying one or more ply layers on the suction side of the airfoil, wherein the number of ply layers on the pressure side of the airfoil does not equal the number of ply layers on the suction side of the airfoil.
29. (Canceled)
31. (Currently Amended) The method of claim 18, further comprising machining the component and the replacement material after boding the component with the 
32 – 36. (Canceled)
Claims 13 – 16 have been canceled as they were directed towards previously non-elected claims. Claim 18 has been amended so as to include the allowable subject matter of dependent claim 29. Claim 31 has been amended so as to alleviate in indefinite issue. Newly added claims 32 – 36 have been canceled as they were directed towards a different embodiment from the embodiment of claims 18 – 31.
Reasons for Allowance
Claims 18 – 23, 25, 27, 30, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, AAPA in view of Baughman (U.S. Patent Application Publication Number 2014/0259666), Hardwicke (U.S. Patent Application Publication Number 2016/0376893), Ryznic (U.S. patent Number 7,841,834), and Lange (U.S. Patent Application Publication Number 2007/0084047), has been presented and discussed in the previous Office Action(s).
As explained in the previous Office Action, Ryznic teaches overlaying a joint between a connection end of a replacement material and an interlocking feature of an airfoil component with a plurality of plies (figures 12 and 13, element 30 being ‘replacement material,’ element 32 being the ‘connection end of the replacement material,’ element 10 being the ‘airfoil component,’ element 33 being the ‘interlocking feature of the airfoil component,’ and elements 35 – 36 being the ‘plurality of plies’; column 7, lines 7 – 13). Ryznic further teaches that the overlaying the joint further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726